  Case: 1:17-md-02804-DAP Doc #: 1745 Filed: 06/27/19 1 of 2. PageID #: 51786




                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

 IN RE: NATIONAL PRESCRIPTION                    )   MDL 2804
 OPIATE LITIGATION                               )
                                                 )   Case No. 1:17-md-2804
 THIS DOCUMENT RELATES TO:                       )
                                                 )   Judge Dan Aaron Polster
 All Cases                                       )
                                                 )   ORDER GRANTING LEAVE TO
                                                 )   AMEND PLAINTIFFS MOTION FOR
                                                 )   CERTIFICATION OF A
                                                 )   NEGOTIATION CLASS AND
                                                 )   SETTING BRIEFING SCHEDULE
                                                 )   AND HEARING



       On June 25, 2019, the Court held a public hearing on Plaintiffs’ Motion for Certification

of Rule 23(b)(3) Cities/Counties Negotiation Class. Doc. #: 1683. At the hearing, Plaintiffs

requested additional time and leave to amend the Motion to address issues raised by Defendants,

State Attorneys General, and other putative class members. The allowance of additional time will

also permit State Attorneys General to continue to pursue their own settlement talks with

Defendants, which the Court has encouraged.

       Accordingly, the Court GRANTS leave to Plaintiffs to amend their Motion and sets the

following briefing schedule:

                July 9, 2019, 12:00 PM – Plaintiffs shall file an Amended Motion for Certification
                 of Rule 23(b)(3) Cities/Counties Negotiation Class.
    Case: 1:17-md-02804-DAP Doc #: 1745 Filed: 06/27/19 2 of 2. PageID #: 51787



                 July 23, 2019, 12:00 PM – Deadline for objections and responses to Plaintiffs’
                  Amended Motion.1
                 July 30, 2019, 12:00 PM – Deadline for Plaintiffs’ Reply in Support of their
                  Amended Motion.
                 August 6, 2019, 10:00 AM – Hearing Regarding Plaintiffs’ Amended Motion.
                  IT IS SO ORDERED.




                                                           /s/ Dan Aaron Polster June 27, 2019
                                                           DAN AARON POLSTER
                                                           UNITED STATES DISTRICT JUDGE




1
  Potential members of the proposed negotiation class may comment on the motion by email at
info@opioidsnegotiationclass.info or mail sent to NPO Litigation, P.O. Box 6727, Portland, OR 97228-6727. State
Attorneys General may email their objections in the form of a letter brief directly to the Court. Information about the
class will be made available by Plaintiffs on the class website, www.opioidsnegotiationclass.com.

                                                          2
